 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 RAVEN M. NORRIS (CABN 232868)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6915
 6        FAX: (415) 436-6748
          Raven.Norris@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   NASTASSIA V. VYSOTSKAYA,                   )         CASE NO. 18cv05452-SK
                                                )
13         Plaintiff,                           )         ORDER GRANTING JOINT MOTION TO
                                                )         LODGE CERTIFIED ADMINISTRATIVE
14      v.                                      )         RECORD UNDER SEAL
                                                )
15   KIRSTJEN M. NIELSEN, Secretary of the U.S. )
     Department of Homeland Security, et. al.   )
16                                              )
           Defendants.                          )
17                                              )

18          The Court, having considered the parties’ Joint Administrative Motion to file the Certified
19 Administrative Record Under Seal, and good cause appearing therefore, the Court hereby GRANTS the

20 Motion to Lodge the Certified Administrative Record Under Seal. The Court orders that the Certified

21 Administrative Record be sealed in its entirety.

22 IT IS SO ORDERED.

23 DATED: December 20, 2018                              _____________________________
24                                                       SALLIE KIM
                                                         United States Magistrate Judge
25

26
27

28

     EXHIBIT 1: MANUAL FILING NOTIFICATION
     18CV5452 SK
30
